Citation Nr: 1339194	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  07-20 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  No hearing was requested.  

In November 2010, the Board remanded this issue for further development and consideration.  The remand directives were not substantially completed, and the case was again remanded in February 2013.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case returns for further review, and additional development is needed.  The Veteran has both a paper claims file and a Virtual VA file.  Both files should be considered upon further development or adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for left shoulder disability, to include degenerative joint disease, which he believes is related to his surgery for hiatal hernia during service and the placement of his left arm during recovery.

The Board recently became aware that medical evidence for another individual had been included in the Veteran's claims file, and was inadvertently referenced in previous remands for development and adjudication by the agency of original jurisdiction (AOJ).  In particular, there were references to December 1995 private treatment records showing a left shoulder injury while lifting weights.  These records, however, were not for treatment of the Veteran, and they have now been removed from the Veteran's claims file.  Additionally, a new VA opinion is necessary for the reasons discussed below.  As such, the case must be remanded.  

In August 2013, the Board informed the Veteran that his case was being forwarded to a medical expert for an opinion.  In that same month, the Board forwarded the case to a physician employed by the Veterans Health Administration (VHA), who thereafter returned the case to the Board without issuing an opinion; he did not provide an opinion because of concern over the misfiled documents.  On further consideration, the Board has decided that a remand of the case, rather than returning the case to the VHA physician, is the most appropriate means of obtaining the opinion evidence needed.

The following is a summary of pertinent facts concerning the Veteran's left shoulder, without reference to the previously misfiled documents: 

Service treatment records are silent as to any complaints of left shoulder pain or left shoulder injury, including the November 1969 separation examination.  In July 1970, less than a year after discharge, the Veteran was treated for left shoulder pain with a history of transthoracic hiatal hernia surgery in 1969.  He is service-connected for residuals of the hernia surgery, which occurred during active duty.

VA treatment records dated from 1983 to 1986 reflect complaints of hiatal hernia symptoms, spasms, and neurological damage.  In 1983, the Veteran was noted to be status post hiatal hernia repair with a large scar under the left scapula.  In March 1984, he reported frequent spasms in the epigastrum and serratus/latissimus areas, and he was noted to need extensive wound revision and replacement of muscles.  

In a July 1991 VA examination, the Veteran complained of problems with the shoulder and neck, as well as hiatal hernia.  He reported having a pinched nerve in the left shoulder, that the pain had increased over the years, and that he was now receiving treatment.  He did not specify when the reported pinched nerve began, but he identified treatment by Dr. S starting in February 1991.  The Veteran was noted to have constant indigestion, muscle spasms in the left side and back, and nerve damage around the scar on his back and side.  No shoulder condition was diagnosed, although it does not appear that any shoulder work-up was performed.  

There is also evidence of post-service injuries to the left shoulder after the July 1991 VA examination.  Specifically, a February 2004 private treatment record from Dr. P.G.F. indicates that the Veteran had dislocated his left clavicle.  Further, a March 2005 private MRI report notes a clinical history of status post shoulder injury with constant pain in the shoulder and collarbone, evaluate for rotator cuff tear.  Several diagnoses are indicated in the report.  A May 2005 VA treatment record then notes that a recent private MRI showed mild degenerative joint disease and tendinosis, but no rotator cuff tear, of the left shoulder.  

The Veteran primarily relies on a May 2007 statement from his treating VA orthopedic physician indicating that his current left shoulder disability was as likely as not secondary to the service-connected hiatal hernia surgery residuals.  This was based on a review of the Veteran's history, including complaints of left shoulder pain dating back to 1970.  No further explanation was given, and it does not appear that any private records were reviewed by that provider.  

A September 2007 VA treatment record indicates that the Veteran was to undergo compression of the left shoulder on a fee basis that evening.  VA treatment records dated from September 2007 through March 2013 generally show treatment for left and right shoulder conditions, including pain.

During a January 2011 VA examination, the Veteran reported injuring his left shoulder during a low-speed vehicle accident due to the restraint from the shoulder harness.  He denied any other post-service left shoulder injuries, despite the evidence in his treatment records from 2004 and 2005, as summarized above.  The VA examiner noted the multiple surgeries during service for hiatal hernia and subsequent complications, with no complaints or treatment for the left shoulder.  

This VA examiner opined that there was no current degenerative joint disease of the left shoulder, as the Veteran was status post arthroscopic resection of the lateral clavicle.  He also opined that the current disability was not related to service, to include treatment for hiatal hernia.  The examiner stated that medical literature did not demonstrate "with irrefutable medical evidence" that there is a higher association or incidence of degenerative conditions of the left acromioclavicular joint or of left shoulder pathological conditions in patients placed in the right lateral decubitus position for performance of a thoracotomy.

The January 2011 VA examiner's opinion is inadequate, as it did not mention or comment on the December 2004 private record or May 2007 VA opinion.  Further, the examiner did not address the question of aggravation based on the service-connected residuals of hiatal hernia operation, as directed in the prior remand.  Additionally, the examiner's statement that there was no "irrefutable medical evidence" of a relationship in medical literature appears to be more strict than the question of whether the Veteran's condition is at least as likely as not related to service, or to the service-connected hiatal hernia surgery residuals.

In a March 2013 report based on review of the claims file, a different VA examiner opined that the Veteran's claimed left shoulder disability was less likely than not proximately due to or result of a service-connected disability.  The examiner also checked the box indicating that the current left shoulder disability clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by service, although this question was not posed, and there is no indication of a preexisting left shoulder disability.  For each of these opinions, the examiner stated that she had reviewed the claims file, including medical evidence from July 1970, July 1991, March 2005, and May 2007.  She also stated that the left shoulder disability was less likely than not caused or aggravated by service-connected disabilities, including the residuals of hiatal hernia operation.  The only rationale provided was that there was a lack of medical evidence to support cause or aggravation, and the shoulder condition of arthritis no longer existed due to surgical treatment.  This is again insufficient.

The Veteran's claim for service connection for the left shoulder was received in May 2005.  Service connection may be awarded for any left shoulder disability that was present at any time during the course of appeal, even if it has now resolved.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  To warrant service connection, the evidence must show that the disability was incurred or aggravated by service, or by service-connected disability.  See 38 C.F.R. §§ 3.303, 3.310.

Once VA undertakes the effort to provide an examination for a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An adequate VA examination considers the relevant history, provides a sufficiently detailed description of the disability, and provides a rationale to support the conclusions or opinions offered.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (stating that the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  Therefore, the case must be remanded for an addendum opinion with consideration of all pertinent lay and medical evidence, including but not limited to the evidence summarized herein.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file, including a copy of this remand, to the March 2013 VA examiner for an addendum.  (If such examiner is not available, the file should be forwarded to another appropriate individual for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner.)  Review of the claims file must be noted in the report.  The examiner should respond to the following:

(a)  Identify all left shoulder disabilities shown during the course of the appeal, or since May 2005.  For the purposes of the following questions, any disability shown since May 2005 will be considered a "current" left shoulder disability.

(b)  Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that any current left shoulder disability had its onset during the Veteran's active duty service, or is in any way related to his active service?  

(c)  Did any currently diagnosed arthritis of the left shoulder at least as likely as not manifest to a compensable degree (including based on limitation of motion with pain) within one year after the Veteran's discharge from active duty, or by December 1970?  

(d)  If there is no direct relation to service, respond to each of the following as to secondary service connection:

(1)  Is it at least as likely as not that any current left shoulder disability was caused by the Veteran's service-connected disabilities, to include the service-connected residuals of hiatal hernia operation?

(2)  If not, is it at least as likely as not that any current left shoulder disability was aggravated (meaning permanently worsened beyond its normal progression) by service-connected disabilities, to include the residuals of hiatal hernia operation?  

In responding to each of the above, the examiner must provide a complete rationale for any opinion offered.  All lay and medical evidence of record should be considered.  The examiner should be advised that irrefutable medical evidence is not necessary; rather, the question is whether the evidence "at least as likely as not" establishes a relationship.  Further, there is no indication of a left shoulder disorder prior to service.

In particular, the examiner should comment on the significance of the July 1970 treatment record; the July 1991 VA examination report; the February 2004 and May 2005 private records; the March 2005 VA treatment record; and the May 2007 opinion from the VA orthopedic physician.  

The Veteran's statements as to the onset and continuity of his symptoms should be considered along with the other evidence.  His statements cannot be rejected due solely to a lack of corroborating medical evidence.  If you choose to reject the Veteran's statements, you should explain why.

If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.  

2.  Thereafter, readjudicate the claim based on all evidence of record.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board for further review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

